         Case:19-04577-EAG13   Doc#:14 13Filed:10/22/19
                      STANDING CHAPTER                  Entered:10/22/19
                                          TRUSTEE ALEJANDRO               08:17:31
                                                              OLIVERAS RIVERA                                        Desc: Main
                                       Document     Page 1
                                    REPORT OF ACTION TAKEN of 4
                                                       MEETING OF CREDITORS
In re:
                                                                                                                                  34,678
EDSON R RODRIGUEZ GONZALEZ                                               Case No.    19-04577-EAG
                                                         Chapter 13      Attorney Name:       ALBERTO O LOZADA COLON*

I. Appearances
                                                                             Date & Time:          10/18/2019 1:00:00PM
Debtor                      [X] Present             [ ] Absent
                                                                             [X] R        [ ] NR     LV:   0
Joint Debtor                [ ]Present              [ ] Absent
                                                                             [X] This is debtor(s) 1 Bankruptcy filing.
Attorney for Debtor        [X] Present              [ ] Absent
                                                                             Creditors:
[ ] Prose

[ ] Appearing:



II. Oath Administered
            [X] Yes                    [ ] No




III. Plan

Date:       08/26/2019             Base:        $24,360.00   Payments 1 made out of 2 due.

Confirmation Hearing Date:            10/18/2019 3:30:00PM

Evidence of Pmt shown:




Attorney’s fees as per R. 2016(b)

      $4,000.00     - $300.00       = $3,700.00

IV. Status of Meeting

[X] Closed          [ ] Not Held           [ ] Held/Continued

[ ] Held/Not Closed


[ ] Continued

Continued Date:

Comments:


[ ] M.T.D. to be filed by Trustee: Debtor(s) failed to: [ ] Appear: [ ] Commence payments

 [ ] Keep payments current [ ] does (do) not qualify as a debtor (§109):

 [ ] MTD Already filed, see Docket:

 [ ] Other:
         Case:19-04577-EAG13   Doc#:14 13Filed:10/22/19
                      STANDING CHAPTER                  Entered:10/22/19
                                          TRUSTEE ALEJANDRO               08:17:31
                                                              OLIVERAS RIVERA                                    Desc: Main
                                       Document     Page 2
                                    REPORT OF ACTION TAKEN of 4
                                                MEETING OF CREDITORS
In re:
                                                                                                                              34,678
EDSON R RODRIGUEZ GONZALEZ                                         Case No.    19-04577-EAG
                                                  Chapter 13       Attorney Name:      ALBERTO O LOZADA COLON*


                                                                                                             34,678   (Cont.)
                                         Trustee’s Report on Confirmation

                                                 [ ] FAVORABLE

                                                 [X] UNFAVORABLE

[ ] Feasibility                                                    [ ] No provision for secured creditor(s)
[ ] Insufficiently funded
                                                                   [X] Tax returns missing
[ ] Unfair discrimination
                                                                      [X] State - years2018 State Tax Return
[ ] Fails disposable income

[ ] Fails liquidation value test
                                                                      [ ] Federal - years
[ ] Insuarence quote



Pending/Items/ Documents:

[ ] DSO Recipient's Information                                               [ ] Monthly reports for the months



[ ] Evidence of being current with DSO                                      [ ] Public Liability Insurance

                                                                              [ ] Premises

[ ] Evidence of income                                                        [ ] Vehicle(s):

                                                                            [ ] Licenses issued by:
         Case:19-04577-EAG13   Doc#:14 13Filed:10/22/19
                      STANDING CHAPTER                  Entered:10/22/19
                                          TRUSTEE ALEJANDRO               08:17:31
                                                              OLIVERAS RIVERA                                    Desc: Main
                                       Document     Page 3
                                    REPORT OF ACTION TAKEN of 4
                                                   MEETING OF CREDITORS
In re:
                                                                                                                              34,678
EDSON R RODRIGUEZ GONZALEZ                                             Case No.    19-04577-EAG
                                                       Chapter 13      Attorney Name:      ALBERTO O LOZADA COLON*

                                                   Trustee's objection to confirmation

                                                       [ ] Objection to Confirmation
                                                       [ ] Oral objection by creditor



ACP: 3

Household size: 4



1. DOMESTIC SUPPORT OBLIGATION, (Recipient(s) data §1302(b)(6)):

Provide DSO recipient information. DSO Information for Mrs. Almena was provided.

Debtor has a new DSO Account with Mrs. Marielen Perez Gomez. DSO was determine by debtor and DSO and is by

ASUME in the amount of $250.00.



3. DOMESTIC SUPPORT OBLIGATION, (Post-petition §1325(a)(8)):

Provide evidence of DSO post-petition payment $664.00 monthly for September and October. Provide evidence of

post petition DSO Payments for both DSO accounts.



4. OTHER:

a. All income evidence is missing.

b. SCMI does not disclose no - filing spouse income.

c. Amend voluntary petition to discloses that debtor current residential address in Anasco.



5. FAILS DISPOSABLE INCOME TEST, §1325(b)(1)(B):

Maturity date of Reliable Auto is in March 21, 2021, however, step up payment proposed in the plan is in 9/12/2021.



6. OTHER:

debtor to clarify how will be paid attorney fees, in part 4.3 is checked off both boxes.



TAX RETURN 1308

Provide evidence of filing of 2018 State Tax Return.



Debtor filed his divorce some days before the filing of the petition by irreparable rupture; however, Schedule "I"

reflects income from non-filing spouse.



FAILS DISPOSABLE INCOME

Debtor commence a new job on September 19, 2019 in the Autoridad de Acueducto y Alcantarillado as Operator.

Debtor alleges is in the same amount of that he received before as employer od Departamento de Educacion.
         Case:19-04577-EAG13   Doc#:14 13Filed:10/22/19
                      STANDING CHAPTER                  Entered:10/22/19
                                          TRUSTEE ALEJANDRO               08:17:31
                                                              OLIVERAS RIVERA                         Desc: Main
                                       Document     Page 4
                                    REPORT OF ACTION TAKEN of 4
                                                   MEETING OF CREDITORS
In re:
                                                                                                                    34,678
EDSON R RODRIGUEZ GONZALEZ                                       Case No.   19-04577-EAG
                                                    Chapter 13   Attorney Name:   ALBERTO O LOZADA COLON*

Amend Schedule "I" accordingly and provide evidence of current paystubs with Acueductos.

The following party(ies) object(s) confirmation:




         s/Elvis Cortes                                                                    Date:   10/18/2019

         Trustee/Presiding Officer                                                                       (Rev. 05/13)
